 BK ATTORNEY Case  SERVICES,   LLC
                     19-00730-5-JNC        Doc     234 Filed 05/15/19  Entered
                                                              INVOICE JOB      05/15/19 16:16:51
                                                                          SUMMARY                                     Page 3 of 5
 d/b/a CertificateofService.com
 PO Box 4590                       Exhibit "A"                     TRACKING NUMBER: 6132266631
 Pasco, WA 99302                                                   DEBTOR NAME: CAH ACQUISITION COMPANY #1, LLC, ET AL
 (509) 412-1356                                                    CASE NUMBER: 19-00730-5-JNC, Et Al
                                                                   COS TITLE: COS
 BILL TO:
 CLIENT NUMBER: 26869                                              SPECIAL INSTRUCTIONS:
 Hendren, Redwine & Malone, PLLC                                   Needs to be served on the following: 19-00730, 19-01230, 19-01180,
 Jason L. Hendren                                                  19-01228, 19-01300, 19-01298, 19-01227
 4600 Marriott Dr, Suite 150
 Raleigh, NC 27612


  THANK YOU FOR USING WWW.CERTIFICATEOFSERVICE.COM. YOUR BUSINESS IS IMPORTANT TO US. PLEASE KEEP THIS
  INVOICE FOR YOUR RECORDS. IF YOU HAVE ANY QUESTIONS, PLEASE DO NOT HESITATE TO CONTACT US AT 509 412 1356
  OR EMAIL US AT BILLING@BKATTORNEYSERVICES3.COM.


  DOCUMENT(S) SERVED ON 4/8/2019:
  Motion to Pay Obligations on NonDebtor Entity




                              ACCOUNTING:
 UPLOAD DATE:
 4/5/2019                                          MAIL PIECE WEIGHT:                                        1
                                        NUMBER OF ENVELOPES PRINTED:                                       959
 UPLOAD TIME:                                     TOTAL MAILING COST:                                               $527.45
 12:13:55
                                                  PAGES PER DOC SET:                                         7
 PROCESSED DATE:                        NUMBER OF ENVELOPES PRINTED:                                       959
 4/5/2019                                               TOTAL PAGES:                                      6713
                                                        X PRINT RATE:                                    .1475
 MAILING DATE:                                  TOTAL PRINTING COST:                                                $990.17
 4/8/2019
                                              MISCELLANEOUS CHARGES:
 BILLING DATE:                                 MATRIX PROCESSING FEE:
 4/8/2019                                              ECF ACCESS FEE:
                                        CERTIFIED MAIL PROCESSING FEE:


                                                                                          TOTAL INVOICE            $1517.62

TERMS: Your user agreement governs the terms of this invoice. Otherwise, invoice is due upon receipt. We will bill the credit card you have
placed on file. Past due invoices accruse interest at the rate of 1.5% per month or 18% per annum.

USE THIS DOCUMENT AS AN EXHIBIT IN YOUR FEE APPLICATION UNDER THE EXPENSE CATEGORY.


                                 MAILING SERVICES PROVIDED BY:
     WWW.CERTIFICATEOFSERVICE.COM | POST OFFICE BOX 4590 | PASCO, WASHINGTON 99302 | 509 412 1356
 BK ATTORNEY Case  SERVICES,   LLC
                     19-00730-5-JNC          Doc 234 Filed 05/15/19  Entered
                                                            INVOICE JOB      05/15/19 16:16:51
                                                                        SUMMARY                                       Page 4 of 5
 d/b/a CertificateofService.com
 PO Box 4590                                                       TRACKING NUMBER: 6132266687
 Pasco, WA 99302                                                   DEBTOR NAME: CAH Acquisition Company #1, LLC et al
 (509) 412-1356                                                    CASE NUMBER: 19-00730-5-JNC, Et Al
                                                                   COS TITLE: COS
 BILL TO:
 CLIENT NUMBER: 26869                                              SPECIAL INSTRUCTIONS:
 Hendren, Redwine & Malone, PLLC                                   Please serve on 19-00730, 19-01230, 19-01180, 19-01228, 19-01300,
 Jason L. hendren                                                  19-01298, 19-01227
 4600 Marriott Drive, Suite 150
 Raleigh, NC 27612


  THANK YOU FOR USING WWW.CERTIFICATEOFSERVICE.COM. YOUR BUSINESS IS IMPORTANT TO US. PLEASE KEEP THIS
  INVOICE FOR YOUR RECORDS. IF YOU HAVE ANY QUESTIONS, PLEASE DO NOT HESITATE TO CONTACT US AT 509 412 1356
  OR EMAIL US AT BILLING@BKATTORNEYSERVICES3.COM.


  DOCUMENT(S) SERVED ON 4/8/2019:
  Amended NOM




                              ACCOUNTING:
 UPLOAD DATE:
 4/5/2019                                          MAIL PIECE WEIGHT:                                        1
                                        NUMBER OF ENVELOPES PRINTED:                                       961
 UPLOAD TIME:                                     TOTAL MAILING COST:                                               $528.55
 15:36:36
                                                  PAGES PER DOC SET:                                          2
 PROCESSED DATE:                        NUMBER OF ENVELOPES PRINTED:                                       961
 4/8/2019                                               TOTAL PAGES:                                      1922
                                                        X PRINT RATE:                                       .15
 MAILING DATE:                                  TOTAL PRINTING COST:                                                $288.30
 4/8/2019
                                              MISCELLANEOUS CHARGES:
 BILLING DATE:                                 MATRIX PROCESSING FEE:
 4/8/2019                                              ECF ACCESS FEE:
                                        CERTIFIED MAIL PROCESSING FEE:


                                                                                          TOTAL INVOICE            $816.85

TERMS: Your user agreement governs the terms of this invoice. Otherwise, invoice is due upon receipt. We will bill the credit card you have
placed on file. Past due invoices accruse interest at the rate of 1.5% per month or 18% per annum.

USE THIS DOCUMENT AS AN EXHIBIT IN YOUR FEE APPLICATION UNDER THE EXPENSE CATEGORY.


                                 MAILING SERVICES PROVIDED BY:
     WWW.CERTIFICATEOFSERVICE.COM | POST OFFICE BOX 4590 | PASCO, WASHINGTON 99302 | 509 412 1356
 BK ATTORNEY Case  SERVICES,   LLC
                     19-00730-5-JNC          Doc 234 Filed 05/15/19  Entered
                                                            INVOICE JOB      05/15/19 16:16:51
                                                                        SUMMARY                                       Page 5 of 5
 d/b/a CertificateofService.com
 PO Box 4590                                                       TRACKING NUMBER: 6132269427
 Pasco, WA 99302                                                   DEBTOR NAME: CAH ACQUISITION COMPANY #1, LLC
 (509) 412-1356                                                    CASE NUMBER: 19-00730-5-JNC
                                                                   COS TITLE: COS
 BILL TO:
 CLIENT NUMBER: 26869                                              SPECIAL INSTRUCTIONS:
 Hendren, Redwine & Malone, PLLC
 Jason L. Hendren
 4600 Marriott Dr, Suite 150
 Raleigh, NC 27612


  THANK YOU FOR USING WWW.CERTIFICATEOFSERVICE.COM. YOUR BUSINESS IS IMPORTANT TO US. PLEASE KEEP THIS
  INVOICE FOR YOUR RECORDS. IF YOU HAVE ANY QUESTIONS, PLEASE DO NOT HESITATE TO CONTACT US AT 509 412 1356
  OR EMAIL US AT BILLING@BKATTORNEYSERVICES3.COM.


  DOCUMENT(S) SERVED ON 4/23/2019:
  Motion to Approve Stipulation
  Notice of Motion




                              ACCOUNTING:
 UPLOAD DATE:
 4/23/2019                                         MAIL PIECE WEIGHT:                                        2
                                        NUMBER OF ENVELOPES PRINTED:                                        62
 UPLOAD TIME:                                     TOTAL MAILING COST:                                               $43.40
 8:14:22
                                                  PAGES PER DOC SET:                                         24
 PROCESSED DATE:                        NUMBER OF ENVELOPES PRINTED:                                         62
 4/23/2019                                              TOTAL PAGES:                                      1488
                                                        X PRINT RATE:                                       .15
 MAILING DATE:                                  TOTAL PRINTING COST:                                                $223.20
 4/23/2019
                                              MISCELLANEOUS CHARGES:
 BILLING DATE:                                 MATRIX PROCESSING FEE:
 4/23/2019                                             ECF ACCESS FEE:
                                        CERTIFIED MAIL PROCESSING FEE:


                                                                                          TOTAL INVOICE            $266.60

TERMS: Your user agreement governs the terms of this invoice. Otherwise, invoice is due upon receipt. We will bill the credit card you have
placed on file. Past due invoices accruse interest at the rate of 1.5% per month or 18% per annum.

USE THIS DOCUMENT AS AN EXHIBIT IN YOUR FEE APPLICATION UNDER THE EXPENSE CATEGORY.


                                 MAILING SERVICES PROVIDED BY:
     WWW.CERTIFICATEOFSERVICE.COM | POST OFFICE BOX 4590 | PASCO, WASHINGTON 99302 | 509 412 1356
